Announcement by the President
(After the speech by Mrs Harms, see item 4.1). Yes, Mrs Harms. Regarding the matter that you have just mentioned, I must inform the House that President Buzek has made a public statement, which I will read to you.
It is with great sadness that I have learned of the tragic death of Natalia Estemirova, who was abducted earlier today in Grozny. On behalf of the European Parliament, I would like to express our sympathy and condolences to the family and friends of the deceased.
Natalia Estemirova was a human rights activist and a leading researcher, with Memorial, on Chechnya. In 2005 she was awarded the Robert Schuman Medal by the EPP Group in the European Parliament. We in the European Parliament have appreciated her work in the fields of human rights, promoting democratic accountability and the implementation of the rule of law.
We strongly call on the authorities of the Russian Federation to start a fully fledged inquiry into her death and to do their utmost to bring those responsible for this tragic death to justice. The European Parliament is at the forefront of promoting democracy, implementing the rule of law and defending human rights. It is, therefore, our obligation to support and show our solidarity with all those who struggle everywhere in the world for the same values, as was the case with Natalia Estemirova.
(Applause)
Ms Harms, the Presidency agrees with your proposal to hold a minute's silence in memory of Natalia Estemirova.
(The House observed a minute's silence)